—In a proceeding pursuant to Election Law article 16 to validate petitions designating Frances Gallonty, Michael A. Kalson, and Joel L. Linton as candidates in a primary election to be held on March 7, 1996, for the Republican Party party positions of delegates and Anthony Santos, Charles J. Rose, and Bessie M. Robinson as alternate delegates, respectively, for the 15th Congressional District to the 1996 Republican National Convention, the appeal is from a judgment of the Supreme Court, Kings County (Garry, J.), dated February 6, 1996, which, after a hearing, denied the application and dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The Supreme Court properly determined that the objectors substantially complied with the Board of Elections’ rules regarding the filing of specifications of objections to designating petitions (see, Matter of Sullivan v New York City Bd. of Elections, 224 AD2d 565 [decided herewith]). Bracken, J. P., Sullivan, Santucci, Hart and Krausman, JJ., concur.